Tuscarawas App. No. 2002AP110093, 2003-Ohio-3412. Reported at 100 Ohio St.3d 302, 2003-Ohio-5888, 798 N.E.2d 1077.
This cause came on for further consideration upon appellees’ motion for reconsideration and the motion for reconsideration of amicus curiae Bruce J. German. Upon consideration thereof,
IT IS ORDERED by the court that the motion for reconsideration of amicus curiae Bruce J. German be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that appellees’ motion for reconsideration be, and hereby is, granted, and the parties shall brief this case in accordance with the Rules of Practice. Appellant’s brief is due 40 days from the date of this entry, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.
Resnick and Lundberg Stratton, JJ., dissent.